UNCLASSIFIEDIIFOR PUBLIC RELEASE 





                        UNITED STATES DISTRICT COURT 

                        FOR THE DISTRICT OF COLUMBIA 


                                              )
SHARQAWI ABDU ALI AL-HAJJ                     )

(ISN 1457),                                   )
                                              )
                Petitioner,                   )
                                              )       Civil No. 09-745 (RCL)
        v.                                    )
                                              )
BARACK OBAMA, et at,                          )

                                              )

                Respondents.                  )

                                              )


                               MEMORANDUM OPINION

        Before the Court is petitioner's Motion [1472J to Strike -Statements in the Factual

Return. Upon consideration of the motion, respondents' opposition, the reply thereto, and

the applicable law, the Court will grant in part and deny in part petitioner's motion. The

Court's reasons are set forth below.

   I.        Factual & Procedural Background

        Petitioner, who is currently detained at Guantanamo Bay, was captured in

Karachi, Pakistan in February 2002. Petitioner's Motion to Strike (Mot. to Strike) Ex. A.

Dec. 15,2010 [1472]. He was held in solitary confinement in Pakistan for three weeks.

Id. Petitioner'S declaration states that he was thereafter sent to a prison in Jordan, where

he was kept in an isolation cell and interrogated extensively. Id. He alleges that he was

placed on the ground during interrogations, "with the interrogator in a chair above

[petitioner] with his foot on [petitioner's] face." Id. He further alleges that, while in

Jordan, he was "beaten regularly," "threatened with electrocution and serious physical

violence," and "regularlY beaten with a rod on the soles of [hisJ feet." Id. Petitioner states




                                 SECRE!f'HNOP'OIfN
                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 





that he initially refused to sign a document containing statements he had not made, but

that-after his interrogators threatened him-he ultimately signed the document. Id.

       Petitioner alleges that, after two years in Jordan, he was flown to a "Dark Prison"

in Kabul, Afghanistan, where he "was kept in complete darkness and subjected to

continuous loud music." ld He complains that his cell was filthy, that the food was

extremely bad, and that he was force-fed when he did not eat. Id. Petitioner states that he

remained in the Dark Prison for five months, after which he was flown to Bagram Air

Force Base. Jd Respondents have indicated that they will neither admit nor deny

petitioner's allegations regarding the time prior to his arrival at Bagram. Respondents'

Opposition (Opp'n) 25, Feb. 4, 2011.

       Petitioner arrived at Bagram in May 2004, at which point he came into the

custody of the U.S. Department of Defense. Opp'n 6. Petitioner was told that Bagram

"was a base belonging to the American Anny." Mot. to Strike Ex. A [1472]. He alleges

that, while at Bagram, he was "kept in isolation for two and a half months, in a two foot

by three foot wooden cage with no toilet." Jd He further alleges that "during that time,

[he] was beaten by two soldiers." Id. Respondents deny both allegations and offer

evidence in rebuttal. which the Court will assess below. In August 2004, after four

months at Bagram, petitioner was moved to Guantanamo Bay.

       Petitioner's pending motion seeks an order striking statements attributed to him in

respondents' factual return. Petitioner argues that these statements were made after he

had been subjected to the unrefuted physical and psychological abuse described above.

This Court previously ordered that respondents provide petitioner with "all reasonably

available evidence that petitioner was physically or psychologically coerced from the




                                SECItE'fffNOPOft:.N                                      2
                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                        UNCLASSIFIEDIIFOR PUBLIC RELEASE 





time of his capture to the time he provided the statements relied on in the factual return."

Order, Sept. 4,2009 [] 307]. The Court further ordered that, should respondents "refuse to

deny the allegations of coercion or provide the evidence of coercion as ordered by this

Court, the Court will not allow the government to use any forms of petitioner's

statements in its case-in-chief." Id As noted above, respondents neither admit nor deny

any allegations regarding the period of time petitioner spent in Jordan and Kabul, nor

have they produced any evidence relating to those allegations. Petitioner thus argues that

respondents are prec1uded from using his statements in any manner in the factual return.

Respondents oppose petitioner's motion, arguing that it improperly asks the Court to

apply a per se rule that any unrefuted allegation of torture renders all subsequent

statements inadmissible.

   II.      Legal Standard

         Respondents argue that the Court-even if it accepts petitioner's unrefuted

allegations of torture as true-should not adopt a per se rule excluding all subsequent

statements. Rather, respondents ask the Court to assess whether the effects of the alleged

torture were attenuated with respect to petitioner's statements at Bagram and later at

Guantanamo Bay, such that those statements were untainted by prior coercion.

         The Court agrees that attenuation analysis is appropriate here. In criminal law, the

use of torture or coercion to procure information does not automatically render

subsequent confessions unreliable. United Stales v. Bayer, 33 U.S. 532, 540-41 (1947).

The effects of earlier coercion may have dissipated such that subsequent confessions can

be considered voluntary. Id; Oregon v. Elstad, 470 U.S. 298, 311-12 (1985). When

determining whether the effects of earlier coercion have dissipated, criminal courts apply




                                  SFlCRFly/lNOPORN                                         3

                        UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 





a "totality of the circumstances" test. United States v. Karake. 443 F. Supp. 2d 8, 87

(D.D.C. 2006). This multi-factor inquiry enables courts to assess whether there has been

a "break in the stream of events ... sufficient to insulate the statement from the effect of

all that went before." Clewis v. State o/Texas, 386 U.S. 707, 710 (I 967).

       Factors guiding this inquiry include "the time that passes between confessions, the

change in place of interrogations, and the change in identity of the interrogators:' Elstad,

470 U.S. at 310. Other factors include "the length of detention," '''the repeated and

prolonged nature of questioning," and "the use of physical punishment such as the

deprivation of food or sleep." Scheckloth v. Bustamonte, 4]2 U.S. 218, 226 (1973).

Additionally, courts may consider "the continuing effect of the prior coercive techniques

on the voluntariness of any subsequent confession." Karake, 443 F. Supp. 2d at 87. The

government bears the burden of proving by a preponderance of the evidence that each

confession was voluntary. ld at 50.

       Courts in this District have already applied the totality of the circumstances test in

the context of Guant anam a Bay litigation. See Anam v. Obama, 696 F. Supp. 2d 1,6-8

(D.D.C. 2010) (finding that the government had failed to establish that the petitioner's

statements were untainted by prior coercion); Mohammed v. Obama, 704 F. Supp. 2d I,

24-30 (D.D.C. 2009) (finding that the temporal break between a coerced confession and

a subsequent confession was not long enough, given the length and severity of abuse, to

remove the taint from the subsequent confession); Al Rabiah v. United States, 658 F.

Supp. 2d II, 36-37 (D.D.C. 2009) (finding that, in the absence of evidence to the

contrary, the effects of torture could taint a confession made nine months later). As in the

criminal law context, the government bears the burden of demonstrating that a particular




                                                                                           4

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                        UNCLASSIFIEDIIFOR PUBLIC RELEASE 





statement was not the product of coercion. Anam, 696 F. Supp. 2d at 7; see also Hatim v.

Obama, 677 F. Supp. 2d 1, 12 (D.D.C. 2009) ("[W]hen-as here-the government

presents no evidence to dispute the detainee's allegations of torture and fails to

demonstrate that the detainee was unaffected by his past mistreatment, the court should

not infer that the prior instances of coercion or torture did not impact the accuracy of

detainee's subsequent statements.")

   III.      Discussion

          At the outset, the Court finds that respondents-who neither admit nor deny

petitioner's allegations regarding his custody in Jordan and Kabul-effectively admit

those allegations. Accordingly, the Court accepts petitioner's allegations as true. In

Jordan, petitioner experienced patent coercion during interrogations-including

intimidation, regular beatings, and threats of electrocution and violence. In Kabul, he was

forced to endure complete darkness and continuous loud music. The Court thus finds that

petitioner was subject to physical and psychological coercion in Jordan and Kabul. See,

e.g., Mohammed, 704 F. Supp. 2d 1 at 26-27 (finding that the petitioner, who was

regularly beaten, held in stress positions for days at a time, kept in darkness, subjected to

loud music, and forced to inculpate himself during interrogations, was physically and

psychologically tortured),

          In light of this finding, the Court will apply the attenuation analysis described

above to determine the admissibility of petitioner's subsequent statements. In their factual

return, respondents rely on statements petitioner provided immediately following his

capture in Pakistan-before his abuse began-and during his detention at Bagram and

Guantanamo Bay-after, respondents assert, his abuse ended. Accordingly, the Court will




                                  SECR~'fIINOFORN                                          5
                        UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 





consider whether statements made in Pakistan, at Bagram, and at Guantanamo Bay were

coerced or, alternatively, whether they were tainted by prior coercion.

   A. Petitioner's Statements in Pakistan

       Petitioner al1eges that, following his capture in February 2002. he was held in

solitary confinement in Pakistan for three weeks. Mot. to Strike Ex. A. There, he was

"told that if [he] cooperated [he] would be sent home." Id. He states that, although he

cooperated, he was sent to Jordan. Id. Petitioner's vague statement that he was held in

solitary confinement, without more, gives no indication that he was subject to abuse,

torture, or coercion. The Court thus finds no reason to exclude statements made while

petitioner was in custody in Pakistan.

   B. Petitioner's Statements in Bagram

       As discussed above, the Court finds that petitioner was subject to physical and

psychological coercion in Jordan and Kabul. Respondents deny, however, any allegations

of torture occurring after petitioner's arrival at Bagram in May 2004. Accordingly, the

Court must first weigh petitioner's allegations against respondents' evidence to determine

whether his statements were the product of coercion. If the Court finds that petitioner's

statements were not coerced, it must then determine whether those statements were

tainted by prior coercive treatment.

           1. Petitioner was not subject to ongoing torture or coercion at Bagram.

       Petitioner contends that he was subject to ongoing torture at Bagram. He makes

two allegations regarding his custody there-first, that he "was kept in isolation for two

and a half months, in a two foot by three foot wooden cage with no toilet," and second,

that he "was beaten by two soldiers."




                                SECRET/INOFOM                                           6

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       With regard to petitioner's first allegation, respondents assert that petitioner was

never kept in a two-by-three-foot wooden cage. Respondents rely on the declarations of

personnel present at Bagram during petitioner's confinement. These dec1arants admit that

they either did not know petitioner personally or were not familiar with the specific

circumstances of his confinement. As their declarations indicate, however, they were

quite familiar with the general circumstances of confinement at Bagram.

                            a criminal investigator for the U.S. Army Criminal Investigation

Command, states that he was "very familiar" with Bagram's operations and "walked

through andlor around the facility on a daily basis." Opp'n Ex. 2, at, 3. He further states

that he "never saw anything meeting [petitioner's] description" of a two-by-three-foot

cage. ld. at   ~   4. He declares that he is "certain that if anyone had been kept under such

circumstances [he] would have either seen or heard about it." Id.

                           who was an agent with the Department of Defense's Criminal

Investigation Task Force (CITF) while petitioner was at Bagram, visited the facility more

than twenty times in June 2004. Opp'n Ex. 3, at, 17. He states that "[o]n each visit, I

stayed at the faciJity for several hours and was able to see the entire facility. I do not

recall seeing any detainees in cells or cages that were 2 by 3 feet. The smaller, individual

cells that I recall were approximately 8 by 10 feet." Id.

       Finally, M a j o r _ t h e Army Judge Advocate assigned to Bagram during

petitioner's confinement, "worked in the facility approximately 14 hours every day,

including weekends, and, on a daily basis, walked through all of the locations where the

detainees were held." Opp'n Ex. 4, at, 3. She states that the "individual cells [at Bagram]

were approximately nine by nine feet," "made of wood, [and] had air conditioning." [d. at




                                    SRCH'f'1'INOFOItN                                      7

                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                        UNCLASSIFIEDIIFOR PUBLIC RELEASE 





~   7. She further states that the individual cells had no toilets and that detainees were

escorted to a bathroom on the main floor. Id Due to the nature of her position, Major

_        "was particularly concerned about ensuring that no detainee mistreatment

occurred." ld at , 11. She thus declares that if any detainee had been kept in the

circumstances petitioner alleges, "I would have either seen it or heard about it. I neither

saw nor heard of any detainee that was kept in isolation in a two foot by three foot

wooden cage with no toilet. HId.

         The Court finds that these declarants have provided relevant and reliable evidence

as to the conditions of confinement at Bagram. Notably, Major _              description of

Bagram's isolation cells-aside from her statement as to their size--comports with

petitioner's claim that his eelJ was wooden and had no toilet. Taken together with the

other declarants' statements, this tends to suggest that petitioner's claim as to his cell's

size was a misstatement. In any case, respondents' evidence--given the declarants'

familiarity with the facility, as welJ as the consistency of their statements-negates

petitioner's allegation that he was kept in a two-by-three-foot cage.

         The brevity of petitioner's allegation further undermines its credibility. His sole

description of the wooden cage is that it had no toilet. If a detainee were indeed confined

to a two-by-three-foot space for over two months, one would expect some description of

the effects of that experience. But petitioner makes no mention of the effects-physical,

mental, or emotional-of such a lengthy confinement in a severely limited space.

         Beyond his declaration, it appears that petitioner made his allegation on one other

occasion-to attorney Kristin Wilhelm in 2006. See Mot. to Strike Ex. B. There is no

other mention of his complaint in the record. Special Agent                  of CITF, who




                                   SRCRt1'ft1N6P6:RN                                      8

                        UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 





interviewed petitioner at Bagram, states that he complained that guards had hit his head

against a wall but "never complained to me that he had been placed in a two-foot by

three-foot wooden cage." Opp'n Ex. 1, at 9. Special Agent _              later interviewed

petitioner at Ouantanamo Bay, where he stated that "when he was in Jordanian custody,

he was beaten, but he was treated well while in U.S. custody." Opp'n Ex. tc, at 7.'

Although petitioner's silence does not disprove his allegation, it is surprising given the

alleged severity of his confinement and his apparent readiness to raise other complaints.

       In sum, the Court finds that respondents' evidence-when compared to the

brevity of petitioner's allegation and the lack of other evidence supporting it-refutes

petitioner's allegation. Bagram's isolation cells. as described by respondents' evidence,

were approximately eight by ten or nine by nine feet and made of wood. They did not

have toilets, but occupants had access to a common bathroom. Confinement in such a cell

simply does not constitute torture. Because petitioner has not established that he was

confined to a two-by-three-foot space, the Court cannot find that the conditions of his

confinement amounted to torture.

       With regard to petitioner's second allegation, respondents assert that his statement

that he was "beaten by two soldiers" does not support the inference that he was regularly

beaten at Bagram. Respondents note that, while petitioner's declaration explicitly states

that he was "beaten regularly" in Jordan, there is no indication-either in his declaration,

or elsewhere in the record-that he was beaten more than once at Bagram.




I The Court makes no conclusions regarding the truth of this statement, but simply notes
that petitioner-while raising other complaints, including complaints about his treatment
at Bagram-never complained about the conditions in his cell.


                                                                                            9

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       The Court agrees that petitioner's statement does establish that he was subject to

regular beatings at Bagram. Although a single beating can constitute abuse, petitioner's

statement is not an allegation of ongoing torture. Moreover, there is no suggestion that

petitioner considered the incident to have been part of an effort to coerce statements from

him. In the absence of allegations or evidence to that effect, the Court finds that petitioner

was not subject to coercion at Bagram.

           2. 	 Althongh petitioner's statements at Bagram were not coerced, they

               were tainted by prior coercive treatment.

       Although petitioner has failed to demonstrate that his statements were coerced,

the Court finds that they were not sufficiently attenuated from the coercive treatment he

experienced in Jordan and Kabul. Petitioner gave the statements at issue in June and July

2004--0ne to two months after his arrival at Bagram in May 2004. Immediately prior to

his arrival at Bagram, petitioner was subject to physical and psychological coercion in

Kabul. The Court is not convinced, given such a short span between petitioner's

experience in Kabul and his interviews at Bagram, that there was a "break in the stream

of events ... sufficient to insulate" his statements from the effects of prior coercion. See

Clewis, 386 U.S. at 710. Indeed, the question here "is not the length of time between a

previously coerced confession and the present confession, it is the length of time between

the removal of the coercive circumstances and the present confession." Kamke, 443 F.

Supp. 2d at 89; see also Anam, 696 F. Supp. 2d at 8.

       The Court recognizes that, upon petitioner's arrival at Bagram, the location of his

interrogations and the identity of his interrogators changed. But these factors do not

weigh heavily against the extremely short lapse of time between petitioner's experience




                                 SECRH'fY1N6FO~                                            10

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 





in Kabul and his subsequent statements, particularly given the length and nature of

mistreatment in this case. Because respondents have failed to establish that the effects of

coercion had dissipated by the time of petitioner's interviews in June and July 2004, the

Court will grant petitioner's motion to strike with respect to any statements he made

while in custody at Bagram.

   C. Petitioner's Statements at Guantanamo Bay

       Petitioner has not alleged mistreatment at Guantanamo Bay. Thus, the Court need

not assess whether his statements there were coerced. Because petitioner was subject to

coercion in Jordan and Kabul, however, the Court must determine whether that coercion

tainted his statements at Guantanamo Bay.

       Petitioner gave the statements at issue in September and October 2004-one to

two months after his arrival at Guantanamo Bay in August 2004. As the Court found

above. petitioner was not subject to torture or coercion at Bagram. Thus, in considering

whether the effects of prior coercion had dissipated, the relevant "temporal break" here is

four to five months--that is, the period of time between petitioner's confinement in

Kabul and his interviews at Guantanamo Bay.

       The Court finds that petitioner's statements at Guantanamo Bay were not

sufficiently attenuated from the coercive treatment he experienced in Jordan and Kabul.

Although petitioner was free from coercion at Bagram or Guantanamo Bay, this does not

establish that his statements at Guantanamo Bay were untainted by prior coercion.

Indeed, respondents must "demonstrate that the detainee was unaffected by his past

mistreatment." Hatim, 677 F. Supp. 2d at 12 (emphasis added). Here, respondents have




                                SECItE't¥JN6F6RN                                        11

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE
                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 





failed to submit evidence from which the Court can conclude that petitioner was

unaffected by his experience in Jordan and Kabul.

       Respondents rely in part on petitioner's statement that "he was treated welJ while

in U.S. custody," Opp'n Ex. lC, at 7, but this does nothing to prove that petitioner was

unaffected by past mistreatment. Moreover, the Court will not engage in circular

reasoning by considering statements made at Guantanamo Bay to determine whether such

statements were voluntary. Respondents further assert that petitioner's statements were

removed from the period of his mistreatment by "several months," during which his

location and interrogators had changed. Opp'n 33. But a mere four to five months of

changed circumstances, when compared to the mistreatment petitioner suffered over the

course of more than two years, does not suffice to remove the taint of coercion. See

Anam, 696 F. Supp. 2d at 8 (finding that a six-month lapse was insufficient for the

petitioner to have recovered from prior abuse where the government had "faiJ[ed] to

establish that months of less-coercive circumstances provide sufficient insulation from

forty days of extreme coercive conditions"). Furthermore, respondents have shown

nothing in the circumstances surrounding petitioner's interrogations to indicate that his

statements were voluntary and reliable. See id. at 9-10 (finding that statements to the

Combatant Status Review Tribunal [CSRT] Were free from prior coercion where such

statements were made two years after coercive treatment had ended, where the CSRT

proceedings were "conducted in a formal manner" and recorded for transparency, and

where the petitioner had a personal representative).

       Because respondents have failed to establish that the effects of coercion had

dissipated by the time of petitioner's interviews in September and October 2004. the




                                SECkE'fY1N6P61tN                                      12

                      UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 





Court will grant petitioner's motion to strike with respect to any statements he made

while in custody at Guantanamo Bay.

   IV.      CONCLUSION

         For these reasons, petitioner's Motion to Strike Statements in the Factual Return

will be granted in part and denied in part. A separate Order shall issue this date.




         DATE
                                                     ~(".~
                                                      RO CE C. LA.\fBERTH
                                                      CHIEF JUDGE




                                 SJ3€Rt3'ffINOJfORN                                     13

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE